 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   ERIN SNIDER, #304781
     Assistant Federal Defender
 3   2300 Tulare Street, Suite 330
     Fresno, CA 93721
 4   Telephone: (559) 487-5561
     Fax: (559) 487-5950
 5
     Attorney for Defendant
 6   ROSEMARY DOMINGUEZ
 7
 8                           IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                    Case No. 1:19-cr-00137-DAD
12                  Plaintiff,                    STIPULATION TO MODIFY BRIEFING
                                                  SCHEDULE; ORDER
13           vs.
14   ROSEMARY DOMINGUEZ,
15                  Defendant.
16
17          IT IS HEREBY STIPULATED, by and between the parties, through their respective
18   counsel, Assistant United States Attorney Vincente Antonio Tennerelli, counsel for plaintiff, and
19   Assistant Federal Defender Erin Snider, counsel for defendant Rosemary Dominguez, that the
20   Court may modify the briefing schedule for Ms. Dominguez’s appeal as follows: opening brief
21   due October 4, 2019; answering brief due November 19, 2019; and optional reply brief due
22   December 10, 2019.
23          Defense counsel seeks this modification of the briefing schedule because she just
24   completed a three-week trial and has had insufficient time to review the record and prepare the
25   opening brief. The government has no objection.
26   ///
27   ///
28   ///
 1                                                 Respectfully submitted,
 2                                                 MCGREGOR W. SCOTT
                                                   United States Attorney
 3
 4   Date: September 30, 2019                      /s/ Vincent Antonio Tannerelli
                                                   VINCENTE ANTONIO TANNERELLI
 5                                                 Assistant United States Attorney
                                                   Attorney for Plaintiff
 6
 7                                                 HEATHER E. WILLIAMS
                                                   Federal Defender
 8
 9   Date: September 30, 2019                      /s/ Erin Snider
                                                   ERIN SNIDER
10                                                 Assistant Federal Defender
                                                   Attorney for Defendant
11                                                 ROSEMARY DOMINGUEZ
12
13                                            ORDER
14          The Court hereby modifies the briefing schedule for Rosemary Dominguez’s appeal as
15   follows: opening brief due October 4, 2019; answering brief due November 19, 2019; and
16   optional reply brief due December 10, 2019.
17
     IT IS SO ORDERED.
18
19      Dated:    September 30, 2019
                                                          UNITED STATES DISTRICT JUDGE
20
21
22
23
24
25
26
27

28



                                                      2
